 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          SECURITIES AND EXCHANGE
            COMMISSION,                                   CASE NO. C15-1350JLR
11
                                 Plaintiff,               FOURTEENTH ORDER
12                 v.                                     REGARDING FEE
                                                          APPLICATIONS
13
            PATH AMERICA, LLC, et al.,
14
                                 Defendants and
15
            POTALA SHORELINE, LLC, et al.,
16
                               Relief Defendants.
17
            Before the court are three quarterly fee applications: (1) the fourteenth interim fee
18
     application of Receiver Michael A. Grassmueck’s (“the Receiver”) general counsel,
19
     Allen Matkins Leck Gamble Mallory & Natsis, LLP (“Allen Matkins”), for $80,936.55 in
20
     fees and $2,955.49 in costs (Dkt. # 683); (2) the fourteenth interim fee application of the
21
     Receiver’s forensic accountant, Financial Forensics, for $9,396.00 in fees (Dkt. # 684);
22


     ORDER - 1
 1   and (3) the eleventh interim fee application of the Receiver’s tax accountants, Peterson

 2   Sullivan LLP (“Peterson Sullivan”), for $43,788.50 in fees and $22.50 in costs (Dkt.

 3   # 685). As described below, the court GRANTS the fee applications of Allen Matkins,

 4   Financial Forensics, and Peterson Sullivan (Dkt. ## 683-85).

 5          The Receiver’s counsel filed all of the foregoing motions on May 15, 2019, and

 6   properly noted them for the court’s consideration on May 31, 2019. (See id.) Any

 7   opposition to the motions was due no later than Monday, May 27, 2019. See Local Rules

 8   W.D. Wash. LCR 7(d)(3) (“Any opposition papers shall be filed and served no later than

 9   the Monday before the noting date.”). No party filed an opposition to any of the motions.

10   (See generally Dkt.)

11          The court finds that (1) the fees and costs requested in each of the fee applications

12   listed above are reasonable and necessary, (2) the notice of the fee applications was

13   appropriate, (3) the fee applications are made in accordance with the Order Appointing

14   Receiver (see OAR (Dkt. # 88) ¶¶ 55-59), and (4) the services provided were of

15   substantial benefit to the Receivership Estate. Each of the foregoing applicants seeks a

16   distribution of only 80% of the approved fees and costs at this time. (See id. ¶ 58

17   (“Quarterly Fee Applications may be subject to a holdback in the amount of 20% of the

18   amount of fees and expenses for each application filed with the Court.”); see also Dkt.

19   # 683 at 2; Dkt. # 684 at 3; Dkt. # 685 at 4.)

20          Accordingly, the court GRANTS the fee applications (Dkt. ## 683-85) and

21   APPROVES on an interim basis the following application amounts for the period of

22   January 1, 2019, through March 31, 2019:


     ORDER - 2
 1    Applicant:                Fees:             Costs:              Total Allowed:

 2    Allen Matkins             $80,936.55        $2,955.49           $83,892.04

 3    Financial Forensics       $9,396.00         $00.00              $9,396.00

 4    Peterson Sullivan         $43,788.50        $22.50              $43,811.00

 5
              Finally, the court AUTHORIZES the Receiver to disburse the following
 6
     percentages of the foregoing approved fees and costs at this time:
 7
              (1)   $67,113.63 to Allen Matkins, which is 80% of the approved fees and costs;
 8
              (2)   $7,516.80 to Financial Forensics, which is 80% of the approved fees and
 9
     costs; and
10
              (3)   $35,048.80 to Peterson Sullivan, which is 80% of the approved fees and
11
     costs.
12
              Dated this 3rd day of June, 2019.
13

14

15
                                                     A
                                                     JAMES L. ROBART
16                                                   United States District Judge

17

18

19

20

21

22


     ORDER - 3
